Appeal from a judgment of the Monroe County Court (John J. Connell, J.), rendered July 25, 2003. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of robbery in the first degree (Penal Law § 160.15 [4]). Contrary to the contention of defendant, the police had the requisite reasonable suspicion to stop and detain him for a showup identification procedure (see People v Barnes, 4 AD3d 433 [2004], lv denied 3 NY3d 636 [2004]). Defendant fit the general description of one of the suspects and, within minutes of the crime, was observed by police in proximity to the crime scene (see People v Wiley, 32 AD3d 1352 [2006]).
Contrary to defendant’s further contention, County Court properly determined that the showup identification procedure was not unduly suggestive (see generally People v Ortiz, 90 NY2d 533, 537 [1997]). After obtaining a more complete description of the suspect from the victim, a police officer asked defendant to accompany him, and defendant willingly did so. Defendant was not handcuffed and was driven 2V2 miles from the scene, where he then stood approximately 10 feet from the victim in well-lit conditions, and was identified by the victim approximately one hour after the robbery. We therefore conclude that “the procedures used were reasonable under the circumstances” (People v Brisco, 99 NY2d 596, 597 [2003]). Present—Scudder, J.P, Kehoe, Gorski, Smith and Pine, JJ.